Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2018

The Court of Appeals hereby passes the following order:

A18A1456. LESTER L. SMITH, SR. v. LESLIE M. SMITH.

      The parties were divorced pursuant to a final judgment and decree entered on
October 12, 2017 nunc pro tunc September 28, 2017. The husband, Lester L. Smith,
Sr., subsequently sought reconsideration of certain provisions in the divorce decree,
which the trial court denied on November 17, 2017. The husband filed the instant
direct appeal on December 11, 2017. We, however, lack jurisdiction.
      First, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Instead of filing a timely notice of appeal from the trial court’s October 12
order, the husband filed a motion for reconsideration. However, the denial of a
motion for reconsideration is not directly appealable, and the filing of such a motion
does not extend the time for filing an appeal. Bell v. Cohran, 244 Ga. App. 510, 511
(536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-272 (326 SE2d
5) (1985). Because the husband filed a notice of appeal 60 days after entry of the
appealable judgment, this appeal is untimely.
      Second, appeals from “judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160)
(2017) (an appeal in a domestic relations case in which custody is not at issue must
be brought by discretionary application). “[C]ompliance with the discretionary
appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405
SE2d 265) (1991). The husband’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction over this direct appeal.
      For the foregoing reasons, the husband’s appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           04/11/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.